EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The abstract is amended to end with a period.

Reasons for Allowance
Claims 16, 17, 19-30, and 32 are allowed and are renumbered as claims 1-15. The following is an examiner’s statement of reasons for allowance: 
The amendment filed on 13 October 2020 has overcome the objections and rejections of the non-final office action mailed on 10 July 2020. The combination of references relied upon in the rejections under 35 USC 103 do not disclose the inventions of independent claims 16, 30, and 32, including a compliance status that is a binary determination of either compliant or non-compliant. The previously relied-upon prior art of Yamaguchi (US 7,925,461) discloses a shared processing result for each of a plurality of analyzers, but the shared processing result is not a binary determination of either compliant or non-compliant (Fig. 9). The previously relied-upon prior art of Satomura (US 2007/0255756) teaches that a host computer stores either a "usable" or "unusable" flag along with an apparatus ID into a database (Fig. 7, S75; [0086]) but does not teach that the usable/unusable flag for a particular apparatus is transmitted from the host computer to the plurality of apparatuses. The previously cited prior art of Lindsay (WO 2012/037079) does not teach a binary determination of either compliant or non-compliant (c.f. Fig. 6) that is distributed to a plurality of analyzers.
The closest prior art of record is Roche Diagnostics (WO 2012/084063; IDS). Roche Diagnostics discloses a Central POCT manager 20 (Fig. 2), which corresponds to the claimed data manager. Roche Diagnostics further discloses a mobile POCT unit 10 comprising computer 12 and plural analyzers (11, 31, 32; Figs. 1 and 3), the combination of which (a "mini-network" of analyzers; page 12, lines 9-14) imperfectly corresponds to the claimed (first) analyzer. The  each other mobile POTC unit in the network (page 15, line 31 to page 16, line 7; page 17, lines 5-12; page 26, lines 8-17).
The prior art of Roche Diagnostics differs from the invention of independent claims 16, 30, and 32 because the dynamic profiles are sent from the Central POCT manager to the mobile POCT units rather than being sent directly to the POCT analyzers. Roche Diagnostics teaches that the central POCT manager has indirect control of the POCT analyzers since the central POTC manager may only interact with mobile POTC units (page 5, lines 9-13). Accordingly, Roche Diagnostics does not teach or suggest at least the analyzer of claim 32, including the limitation that the analyzer is configured to receive the claimed data table comprising a compliance status for each analyzer within a group of analyzers. Further regarding claims 16 and 30, Roche Diagnostics teaches away from direct wireless network communication between the Central POCT manager and the POCT analyzers (page 5, lines 13-21; page 12, lines 16-25).
The newly cited prior art of Lin (US 5,532,941) teaches the quality control rating of each instrument in a group of instruments in comparison to its peer group, and then distributing the ratings (abstract; Figs. 1, 2, 8C, step 226).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        

/Christopher Adam Hixson/Primary Examiner, Art Unit 1797